Exhibit 10.1

PURCHASE AGREEMENT

March 4, 2010

Banc of America Securities LLC

Goldman, Sachs & Co.

Wells Fargo Securities, LLC

As Representatives of the Initial Purchasers

c/o Banc of America Securities LLC

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Pioneer Drilling Company, a Texas corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of an $250,000,000 aggregate principal
amount of the Company’s 9.875% Senior Notes due 2018 (the “Notes”). Banc of
America Securities LLC, Goldman, Sachs & Co. and Wells Fargo Securities, LLC
have agreed to act as the representatives of the several Initial Purchasers (the
“Representatives”) in connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, dated
as of March 11, 2010 (the “Indenture”), among the Company, the Guarantors (as
defined below) and Wells Fargo Bank, N.A., as trustee (the “Trustee”). Notes
will be issued only in book-entry form in the name of Cede & Co., as nominee of
The Depository Trust Company (the “Depositary”) pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Company, the Trustee and the
Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, dated as of March 11, 2010 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors may be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and in each case, to use commercially reasonable
efforts to cause such registration statements to be declared effective. All
references herein to the Exchange Notes and the Exchange Offer are only
applicable if the Company and the Guarantors are in fact required to consummate
the Exchange Offer pursuant to the terms of the Registration Rights Agreement.



--------------------------------------------------------------------------------

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”; and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated February 23, 2010 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated March 4, 2010 (the “Pricing Supplement”),
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities. The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.” Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be) and any
“wrapper” related to the Pricing Disclosure Package (including the Preliminary
Offering Memorandum) or the Final Offering Memorandum (as the case may be) to be
used in connection with offers to sell, solicitations of offers to buy or sales
of the Securities in non-U.S. jurisdictions, and all references herein to the
terms “amend,” “amendment” or “supplement” with respect to the Final Offering
Memorandum shall be deemed to mean and include all information filed under the
Exchange Act after the Time of Sale and incorporated by reference in the Final
Offering Memorandum.

 

2



--------------------------------------------------------------------------------

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers and their Affiliates, as to whom the Company
and the Guarantors make no representation or warranty) has, directly or
indirectly, solicited any offer to buy or offered to sell, or will, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner that would require the
Securities to be registered under the Securities Act. None of the Company, its
Affiliates, or any person acting on its or any of their behalf (other than the
Initial Purchasers and their Affiliates, as to whom the Company and the
Guarantors make no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers and their Affiliates, as
to whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company and the Guarantors make no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S.

 

3



--------------------------------------------------------------------------------

(c) Eligibility for Resale under Rule 144A. When issued on the Closing Date, the
Securities will be eligible for resale pursuant to Rule 144A and will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains an untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through the Representatives
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or amendment or supplement thereto, as the case may be. The Pricing
Disclosure Package contains, and the Final Offering Memorandum will contain, all
the information specified in, and meeting the requirements of, Rule 144A in all
material respects.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute, prior to the later of the Closing Date and the
completion of the Initial Purchasers’ distribution of the Securities, any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities other than (i) the Pricing Disclosure Package,
(ii) the Final Offering Memorandum and (iii) any electronic road show or other
written communications, in each case used in accordance with Section 3(a). Each
such communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and, when taken together with the Pricing Disclosure
Package at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and, at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

4



--------------------------------------------------------------------------------

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and, assuming the due authorization, execution and delivery
thereof by the Initial Purchasers, will constitute a valid and binding agreement
of, the Company and the Guarantors, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law) and except as rights to indemnification and contribution may
be limited by applicable law.

(i) Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in substantially the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
issued and authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles (regardless of whether enforcement is
considered in a proceeding in equity or at law) and will be entitled to the
benefits of the Indenture. The Exchange Notes have been duly and validly
authorized for issuance by the Company, and if and when issued and authenticated
in accordance with the terms of the Indenture, the Registration Rights Agreement
and the Exchange Offer, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law) and will be entitled to the benefits of the Indenture. The
Guarantees of the Notes on the Closing Date, and the Guarantees of the Exchange
Notes if and when issued, will be substantially in the respective forms
contemplated by the Indenture and have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees of the Notes, at
the Closing Date, will have been duly executed by each of the Guarantors and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors; and, if and when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable against the Guarantors in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and will be entitled to the benefits of the
Indenture.

 

5



--------------------------------------------------------------------------------

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee, will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law).

(k) Description of the Securities and the Indenture. The Securities, the
Exchange Securities and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business or operations, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

(m) Independent Accountants. KPMG LLP, which expressed its opinion with respect
to the financial statements (which term as used in this Agreement includes the
related notes thereto) and supporting schedules filed with the Commission and
included in the Offering Memorandum, are independent public accountants as
required by the Securities Act, the Exchange Act and the rules and regulations
of the Public Company Accounting Oversight Board (the “PCAOB”). Any non-audit
services provided by KPMG LLP to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Company.

 

6



--------------------------------------------------------------------------------

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified. Such financial statements have been
prepared in conformity with generally accepted accounting principles as applied
in the United States applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. The
financial data set forth in the Offering Memorandum under the captions
“Summary–Summary Historical Consolidated Financial Data” and “Selected
Historical Consolidated Financial Data” fairly present the information set forth
therein on a basis consistent with that of the Company’s audited financial
statements. The Company’s ratios of earnings to fixed charges set forth in the
Offering Memorandum have been calculated in compliance with Item 503(d) of
Regulation S-K under the Securities Act. The statistical and market-related data
and forward-looking statements included in the Offering Memorandum are based on
or derived from sources that the Company and its subsidiaries believe to be
reliable and accurate in all material respects and represent their good faith
estimates that are made on the basis of data derived from such sources.

(o) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation (to the extent that such
jurisdiction recognizes the legal concept of good standing), as applicable, and
has corporate, partnership or limited liability company, as applicable, power
and authority to own, lease and operate its properties and to conduct its
business in all material respects as described in the Offering Memorandum and,
in the case of the Company and the Guarantors, to enter into and perform its
obligations under each of this Agreement, the Registration Rights Agreement, the
Securities, the Exchange Securities and the Indenture. Each of the Company and
each subsidiary is duly qualified as a foreign corporation, partnership or
limited liability company, as applicable, to transact business and is in good
standing or equivalent status in each jurisdiction (to the extent that such
jurisdiction recognizes the legal concept of good standing) in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. All of the issued and
outstanding capital stock or other ownership interest of each subsidiary has
been duly authorized and validly issued, is fully paid and nonassessable (to the
extent such jurisdiction recognizes the concept of non-assessability and except,
in the case of subsidiaries that are limited liability companies, as such
non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act) and is owned (except for directors’ qualifying shares) by
the Company, directly or through subsidiaries, free and clear, except as
disclosed in the Offering Memorandum, of any security interest, mortgage,
pledge, lien, encumbrance or claim, except as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than: (i) the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2009, and (ii) such
other entities omitted from Exhibit 21.1 which, when such omitted entities are
considered in the aggregate as a single subsidiary, would not constitute a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X.

 

7



--------------------------------------------------------------------------------

(p) Capitalization. At December 31, 2009, on a consolidated basis, after giving
pro forma effect to the issuance and sale of the Securities pursuant hereto, the
Company would have an authorized and outstanding capitalization as set forth in
the “As Adjusted” column under the caption “Capitalization” in the Offering
Memorandum.

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter, bylaws or other constitutive document, or (ii) in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, the Company’s Credit Agreement, dated as of
February 29, 2008, among the Company, as borrower, Wells Fargo Bank, N.A., as
administrative agent, issuing lender and swing line lender, and the other
lenders named therein, as amended by the First Amendment to the Credit
Agreement, dated as of October 5, 2009, by and among the Company, the lenders
party thereto and Wells Fargo Bank, N.A., as administrative agent for the
lenders (as amended, the “Credit Facility”)), or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except, in the case of clause (ii) above, for such Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Change. The Company’s execution, delivery and performance of this Agreement, the
Registration Rights Agreement and the Indenture, and the issuance and delivery
of the Securities and the Exchange Securities, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter, bylaws or other
constitutive document of the Company or any subsidiary, (ii) assuming the Second
Amendment to the Credit Agreement, dated as of February 23, 2010, by and among
the Company, the lenders party thereto and Wells Fargo Bank, N.A., as
administrative agent for the lenders (the “Second Amendment”), becomes effective
on the Closing Date in accordance with its terms, will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under any Existing Instrument, (iii) will not result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, and (iv) will not result
in any violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any subsidiary; except in the case of
(ii), (iii) and (iv) above, where such conflicts, breaches, Defaults, Debt
Repayment Triggering Events, liens, charges, encumbrances, consents or
violations would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change. Assuming the accuracy of the
representations and warranties of the Initial Purchasers set forth in Section 2
hereof and the Initial Purchasers’ compliance with the procedures set forth in
Section 7 hereof, no consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the Company’s execution, delivery and
performance of this Agreement, the Registration Rights Agreement or the
Indenture, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum, except (i) such as may be required by the
Securities Act, the Exchange Act, the securities laws of the several states of
the United States or provinces of Canada with respect to the Company’s
obligations under the Registration Rights Agreement, including qualification of
the Indenture under the Trust Indenture Act, (ii) the filing or furnishing with
the Commission of a Current Report on Form 8-K regarding the offering of the
Notes and the other related transactions and (iii) such as to which the failure
to so obtain would not have a material adverse effect on the ability of the
Company or the Guarantors to perform their respective obligations under this
Agreement, the Indenture and the Registration Rights Agreement. As used herein,
(a) a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries, and (b) “Debt Incurrence Proceeds” means, with respect to the
issuance or sale of any debt by the Company, all cash and cash equivalent
investments received by the Company or its subsidiaries from the incurrence of
such debt after payment of, or provision for, all underwriter fees and expenses,
Commission and blue sky fees, printing costs, fees and expenses of accountants,
lawyers and other professional advisors, brokerage commissions and other
out-of-pocket fees and expenses actually incurred in connection with the
incurrence of such debt.

 

8



--------------------------------------------------------------------------------

(r) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director (in their capacity as such) of, or property
owned or leased by, the Company or any of its subsidiaries or (iii) relating to
environmental or discrimination matters, where in any such case (A) there is a
reasonable possibility that such action, suit or proceeding might be, if
determined adversely to the Company, such subsidiary or such officer or
director, (B) any such action, suit or proceeding, if so determined adversely,
would reasonably be expected to have a Material Adverse Change or adversely
affect the consummation of the transactions contemplated by this Agreement or
(C) any such action, suit or proceeding is or would be material in the context
of the sale of Securities. No material labor dispute with the employees of the
Company or any of its subsidiaries, or with the employees of any principal
supplier, manufacturer, customer or contractor of the Company, exists or, to the
Company’s knowledge, is threatened or imminent.

 

9



--------------------------------------------------------------------------------

(s) Intellectual Property Rights. The Company and its subsidiaries own or
possess those trademarks, trade names, patent rights, copyrights, domain names,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) reasonably necessary to conduct their businesses
as now conducted; except for such failures to own or possess such Intellectual
Property Rights as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Change; and the expected expiration of any
of such Intellectual Property Rights would not reasonably be expected to result
in a Material Adverse Change. Neither the Company nor any of its subsidiaries
has received, or has any reason to believe that it will receive, any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Change. The Company is
not a party to or bound by any material options, licenses or agreements with
respect to the Intellectual Property Rights of any other person or entity that
are required to be set forth in the Offering Memorandum and are not described
therein. None of the technology employed by the Company or any of its
subsidiaries has been obtained or is being used by the Company or any of its
subsidiaries in violation of any contractual obligation binding on the Company
or any of its subsidiaries or, to the Company’s knowledge, any of its or its
subsidiaries’ officers, directors or employees or otherwise in violation of the
rights of any persons, except for any such violations as would not, individually
or in the aggregate, result in a Material Adverse Change.

(t) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
own, lease and operate its properties and to conduct their respective
businesses, except where failure to possess such valid and current certificates,
authorizations or permits would not, individually or in the aggregate, result in
a Material Adverse Change, and neither the Company nor any subsidiary has
received, or has any reason to believe that it will receive, any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Change.

(u) Title to Properties. The Company and each of its subsidiaries has good and
indefeasible title with respect to all real property and good and valid title to
all property and other assets (other than real property) reflected as owned in
the financial statements referred to in Section 1(n) hereof (or elsewhere in the
Offering Memorandum), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, adverse claims and other defects,
except as disclosed in the Offering Memorandum and except such as (i) do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such subsidiary or (ii) would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary are held under valid and enforceable leases, with such
exceptions as (i) are not material and do not materially interfere with the use
made or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary or (ii) would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

 

10



--------------------------------------------------------------------------------

(v) Tax Law Compliance. Except as would not reasonably be expected to result in
a Material Adverse Change, the Company and its consolidated subsidiaries have
filed all necessary federal, state and foreign income and franchise tax returns
or have properly requested extensions thereof and have paid all taxes required
to be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them. The Company has made
adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(n) hereof in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its consolidated subsidiaries
has not been finally determined, except as would not reasonably be expected to
result in a Material Adverse Change.

(w) Company and Guarantors Not an “Investment Company”. The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder). Neither the
Company nor any Guarantor is, or after receipt of payment for the Securities or
after the application of the proceeds therefrom as described under “Use of
Proceeds” in the Offering Memorandum will be, an “investment company” within the
meaning of the Investment Company Act and will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

(x) Insurance. Each of the Company and its subsidiaries are insured by
institutions which the Company believes are financially sound with policies in
such amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses. The Company has no reason to
believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change.

(y) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken and or will take, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(z) Solvency. Each of the Company and the Guarantors (each on a consolidated
basis) is, and immediately after the Closing Date will be, Solvent. As used
herein, the term “Solvent” means, with respect to any person on a particular
date, that on such date (i) the fair market value of the assets of such person
is greater than the total amount of liabilities (including contingent
liabilities) of such person, (ii) the present fair salable value of the assets
of such person is greater than the amount that will be required to pay the
probable liabilities of such person on its debts as they become absolute and
matured, (iii) such person is able to realize upon its assets and pay its debts
and other liabilities, including contingent obligations, as they mature and
(iv) such person does not have unreasonably small capital.

 

11



--------------------------------------------------------------------------------

(aa) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(bb) Company’s Accounting System. The Company and its subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
that is sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

(cc) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective in all material respects to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the Audit Committee of the Board of Directors of the Company have
been advised of: (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls; and
since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(dd) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

 

12



--------------------------------------------------------------------------------

(ee) Compliance with and Liability under Environmental Laws. Except as would
not, individually or in the aggregate, result in a Material Adverse Change:
(i) each of the Company and its subsidiaries and their respective operations and
facilities are in compliance with, and not subject to any known liabilities
under, applicable Environmental Laws, which compliance includes, without
limitation, having obtained and being in compliance with any permits, licenses
or other governmental authorizations or approvals, and having made all filings
and provided all financial assurances and notices, required for the ownership
and operation of the business, properties and facilities of the Company or its
subsidiaries under applicable Environmental Laws, and compliance with the terms
and conditions thereof; (ii) neither the Company nor any of its subsidiaries has
received any written communication, whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Company or any of
its subsidiaries is in violation of any Environmental Law; (iii) there is no
claim, action or cause of action filed with a court or governmental authority,
no investigation with respect to which the Company has received written notice,
and no written notice by any person or entity alleging actual or potential
liability on the part of the Company or any of its subsidiaries based on or
pursuant to any Environmental Law pending or, to the Company’s knowledge,
threatened against the Company or any of its subsidiaries or any person or
entity whose liability under or pursuant to any Environmental Law the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law; (iv) neither the Company nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (v) to the Company’s knowledge, no lien, charge, encumbrance
or restriction has been recorded pursuant to any Environmental Law with respect
to any assets, facility or property owned, operated or leased by the Company or
any of its subsidiaries; and (vi) there are, to the Company’s knowledge, no past
or present actions, activities, circumstances, conditions or occurrences,
including, without limitation, the Release or threatened Release of any Material
of Environmental Concern, that could reasonably be expected to result in a
violation of or liability under any Environmental Law on the part of the Company
or any of its subsidiaries, including without limitation, any such liability
which the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law.

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, subject to regulation or
which can give rise to liability under any Environmental Law. “Release” means
any release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment, or into,
from or through any building, structure or facility.

 

13



--------------------------------------------------------------------------------

(ff) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (as amended, “ERISA,” which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Company, its subsidiaries or their ERISA Affiliates (as defined below) are in
compliance in all material respects with ERISA, except where the failure to so
comply would not result in a Material Adverse Change, and, to the knowledge of
the Company, each “multiemployer plan” (as defined in Section 4001 of ERISA) to
which the Company, its subsidiaries or an ERISA Affiliate contributes (a
“Multiemployer Plan”) is in compliance in all material respects with ERISA,
except where the failure to so comply would not result in a Material Adverse
Change. “ERISA Affiliate” means, with respect to the Company or a subsidiary,
any member of any group of organizations described in Section 414(b) or (c) of
the Internal Revenue Code of 1986 (as amended, the “Code,” which term, as used
herein, includes the regulations and published interpretations thereunder) of
which the Company or such subsidiary is a member. No “reportable event” (as
defined under ERISA) (for which reporting is not waived by regulation) has
occurred or is reasonably expected to occur with respect to any “employee
pension plan” (within the meaning of Section 3(2) of ERISA) subject to Title IV
of ERISA that is established or maintained by the Company, its subsidiaries or
any of their ERISA Affiliates. No “single employer plan” (as defined in
Section 4001 of ERISA) established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company or its
subsidiaries that is intended to be qualified under Section 401 of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

(gg) Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge, threatened against
the Company or any of its subsidiaries before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements pending, or to the Company’s knowledge,
threatened, against the Company or any of its subsidiaries, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries and (C) no union representation
question existing with respect to the employees of the Company or any of its
subsidiaries and, to the Company’s knowledge, no union organizing activities
taking place and (ii) there has been no violation of any federal, state or local
law relating to discrimination in hiring, promotion or pay of employees or of
any applicable wage or hour laws.

 

14



--------------------------------------------------------------------------------

(hh) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company, any Guarantor or any of their respective
affiliates, on the one hand, and any director, officer, member, stockholder,
customer or supplier of the Company, any Guarantor or any of their respective
affiliates, on the other hand, which is required by the Exchange Act to be
disclosed in an Annual Report on Form 10-K which is not so disclosed in,
including through incorporation by reference, the Offering Memorandum.

(ii) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee, affiliate or other person acting on behalf of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that has resulted or would result in a violation by such persons of
the FCPA, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company, its subsidiaries
and, to the knowledge of the Company, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

(jj) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(kk) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not, directly or indirectly, use the proceeds from the sale of
the Notes, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

15



--------------------------------------------------------------------------------

(ll) Regulation S. The Company, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company and the Guarantors make no
representation) have complied in all material respects with and will comply in
all material respects with the offering restrictions requirements of
Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. The Company is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at the price set forth
on Schedule A payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms,
subject to the conditions thereto, herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Jones Day, 222 East 41st Street, New York, New York
10017-6702 (or such other place as may be agreed to by the Company and the
Representatives at 9:00 a.m. New York City time, on March 11, 2010 or such other
time and date the Representatives shall designate by notice to the Company (the
time and date of such closing are called the “Closing Date”). The Company hereby
acknowledges that circumstances under which the Representatives may provide
notice to postpone the Closing Date as originally scheduled include, but are in
no way limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, the Securities to the Representatives for the accounts of the several
Initial Purchasers through the facilities of the Depositary on the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. The certificates for the
Notes shall be in such denominations and registered in the name of Cede & Co.,
as nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as the Representatives may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchasers.

 

16



--------------------------------------------------------------------------------

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

(e) United Kingdom and European Economic Area. Each Initial Purchaser severally
and not jointly represents and warrants to, and agrees with, the Company that:

(i) With respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom, it has only communicated or caused to
be communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received
by it in connection with the issue or sale of any of the Securities (i) to
persons who are (a) “qualified investors” as defined in section 86(7)(a) of the
FSMA, being persons falling within the meaning of Article 2.1(e)(i), (ii) or
(iii) of the European Prospectus Directive 2003/71/EC (the “Prospectus
Directive”); and (b) to persons who fall within Article 19(5) (“Investment
Professionals”) of the FSMA (Financial Promotion) Order 2005 of the United
Kingdom, as amended (the “FPO”) or to persons who fall within Article 49(2)(a)
to (d) (“high net worth companies, unincorporated associations, etc.”) of the
FPO or to persons to whom the offering may otherwise lawfully be communicated
without the need for such communication to be approved, made or directed by an
“authorised person” as referred to in section 21 of the FSMA (all such persons
being together referred to as “Qualifying UK Persons”); (ii) in compliance with
all applicable provisions of the FSMA; and (iii) in circumstances which do not
require the publication by the Company of a prospectus pursuant to Article 3 of
the Prospectus Directive, the FSMA or the United Kingdom Listing Authority
Prospectus Rules issued thereunder by the United Kingdom Financial Services
Authority and that any Initial Purchaser within the United Kingdom are also
Qualifying UK Persons.

 

17



--------------------------------------------------------------------------------

(ii) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
the Securities have not been and will not be offered to the public in that
Relevant Member State prior to the publication of a prospectus in relation to
the Securities which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that the Initial Purchaser
may, with effect from and including the Relevant Implementation Date, make an
offer of Securities to the public in that Relevant Member State at any time
(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities; or (ii) to any legal entity which has two or
more of: (1) an average of at least 250 employees during the last financial
year; (2) a total balance sheet of more than €43,000,000; and (3) an annual net
turnover of more than €50,000,000, as shown in its last annual or consolidated
accounts; or (iii) in any other circumstances, provided no such offer requires
the publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.

For the purposes of this provision, the expression an “offer of notes to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Relevant Member State by any measure implementing the Prospectus
Directive in that Relevant Member State and the expression “Prospectus
Directive” means Directive 2003/71/EC and includes any relevant implementing
measure in each Relevant Member State.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser, jointly and severally, as
follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have reasonably
objected to such amendment or supplement. Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company will furnish to the Representatives a copy of such
written communication for review and will not make, prepare, use, authorize,
approve or distribute any such written communication to which the
Representatives reasonably object.

 

18



--------------------------------------------------------------------------------

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representatives or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3
hereof) and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

 

19



--------------------------------------------------------------------------------

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representatives and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its commercially reasonable efforts to obtain the withdrawal thereof
at the earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE Amex
Equities all reports and documents required to be filed under Section 13 or 15
of the Exchange Act. Additionally, at any time when the Company is not subject
to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of the Securities, the Company shall
furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of Banc of America Securities LLC (which consent may be withheld
at the sole discretion of Banc of America Securities LLC), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of or transfer, or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement and to register the Exchange Securities and other than borrowings
under the Credit Facility).

 

20



--------------------------------------------------------------------------------

(i) Future Reports to the Initial Purchasers. Solely to the extent required by
the Indenture and within the deadlines specified therein, if any, at any time
when the Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities or Exchange Securities remain outstanding, the Company will furnish
to the Representatives and, upon request, to each of the other Initial
Purchasers: (i) as soon as practicable after the end of each fiscal year, copies
of the Annual Report of the Company containing the balance sheet of the Company
as of the close of such fiscal year and statements of income, stockholders’
equity and cash flows for the year then ended and the opinion thereon of the
Company’s independent public or certified public accountants; (ii) as soon as
practicable after the filing thereof, copies of each proxy statement, Annual
Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K
or other report filed by the Company with the Commission or any securities
exchange; and (iii) as soon as available, copies of any report or communication
of the Company mailed generally to holders of its capital stock or debt
securities (including the holders of the Securities), if, in each case, such
documents are not filed with the Commission within the time periods specified by
the Commission’s rules and regulations under Section 13 or 15 of the Exchange
Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

(l) No Restricted Resales. During the period of one year after the Closing Date,
the Company and the Guarantors will not resell, and the Company will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to
resell any of the Notes that constitute “restricted securities” under Rule 144
that have been reacquired by any of them.

(m) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

 

21



--------------------------------------------------------------------------------

The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, this Agreement, the Registration Rights Agreement, the
Indenture and the Notes and Guarantees, (v) all filing fees, attorneys’ fees and
expenses incurred by the Company, the Guarantors or the Initial Purchasers in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the securities laws of the several states of the United States,
the provinces of Canada or other jurisdictions designated by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (vii) any fees payable in connection
with the rating of the Securities or the Exchange Securities with the ratings
agencies, (viii) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Guarantors of their respective other obligations under this
Agreement and (ix) its own expenses incident to the “road show” for the offering
of the Securities, and 50% of the cost of any chartered airplane or other
transportation. Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from KPMG LLP, the independent registered public accounting
firm for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Representatives,
covering the financial information in the Pricing Disclosure Package, the Final
Offering Memorandum and other customary matters. In addition, on the Closing
Date, the Initial Purchasers shall have received from such accountants, a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in any amendment or supplement to the
Final Offering Memorandum and (ii) procedures shall be brought down to a date no
more than 5 days prior to the Closing Date.

 

22



--------------------------------------------------------------------------------

(b) No Material Adverse Change. For the period from and after the date of this
Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Fulbright & Jaworski
L.L.P., counsel for the Company, dated as of such Closing Date, the form of
which is attached as Exhibit A.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Jones Day,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date in all material respects
(except for any such representation or warranty that is by its terms qualified
by materiality, which representation shall be true and correct) with the same
force and effect as though expressly made on and as of the Closing Date; and

 

23



--------------------------------------------------------------------------------

(iii) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

(f) Indenture; Registration Rights Agreement. The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof. The Company and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.

(g) Required Consents. The Company shall have obtained the written consent of
its lenders as required pursuant to Section 6.1(o) of the Credit Facility
permitting the issuance and sale of the Securities as contemplated by the
Preliminary Offering Memorandum, in form and substance reasonably satisfactory
to the Initial Purchasers.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 or 10(i) or (v) hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company to perform any agreement herein or to comply with any provision
hereof, the Company agrees to reimburse the Initial Purchasers, severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchasers in connection with the proposed purchase and the
offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

24



--------------------------------------------------------------------------------

(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF
AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO
OFFER, SELL, OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS ONE YEAR (IN THE CASE OF RULE 144A
SECURITIES) OR 40 DAYS (IN THE CASE OF REGULATION S SECURITIES) AFTER THE LATER
OF THE ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE
OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH
SECURITY), ONLY (A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION
S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT THAT IS
AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN
A MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE,
OR TRANSFER PURSUANT TO CLAUSE (D), (E), OR (F) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION, AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER OR THE
ISSUER ON OR AFTER THE RESALE RESTRICTION TERMINATION DATE.

 

25



--------------------------------------------------------------------------------

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees, and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser, director, officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act, other federal or state statutory law or regulation, or the laws or
regulations of foreign jurisdictions where Securities have been offered or sold
or at common law or otherwise (including in settlement of any litigation, if
such settlement is effected with the written consent of the Company), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such director, officer, employee or controlling
person for any and all expenses (including the fees and disbursements of counsel
chosen by Banc of America Securities LLC) as such expenses are reasonably
incurred by such Initial Purchaser or such director, officer, employee or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply, with respect to an Initial Purchaser, to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by such Initial Purchaser through the
Representatives expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company may otherwise have.

 

26



--------------------------------------------------------------------------------

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and officers and each person,
if any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representatives expressly for use
therein; and to reimburse the Company, any Guarantor and each such director,
officer or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representatives have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the first
sentence of paragraph seven and paragraph twelve under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.

 

27



--------------------------------------------------------------------------------

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party hereunder for contribution or otherwise than under the
indemnity agreement contained in this Section 8 or to the extent it is not
prejudiced (through the forfeiture of substantive rights and defenses) as a
result of such failure and shall not relieve the indemnifying party from any
liability that the indemnifying party may have to an indemnified party otherwise
than under the provisions of this Section 8 and Section 9. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
fees and expenses of more than one separate counsel (together with local counsel
(in each jurisdiction)), approved by the indemnifying party (Banc of America
Securities LLC in the case of Sections 8(b) and 9 hereof), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of the action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred.

 

28



--------------------------------------------------------------------------------

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company, and the total discount received by the Initial Purchasers bear
to the aggregate initial offering price of the Securities. The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

29



--------------------------------------------------------------------------------

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director and officer of the Company or any Guarantor, and each person, if any,
who controls the Company or any Guarantor with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company
and the Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the NYSE
Amex Equities; (ii) trading in securities generally on any of the Nasdaq Stock
Market, the New York Stock Exchange or the NYSE Amex Equities shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such quotation system or stock exchange by the Commission
or the Financial Industry Regulatory Authority, Inc.; (iii) a general banking
moratorium shall have been declared by any of federal, New York or Texas
authorities; (iv) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to proceed with the offering sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; or (v) in
the judgment of the Representatives there shall have occurred any Material
Adverse Change. Any termination pursuant to this Section 10 shall be without
liability on the part of (i) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

 

30



--------------------------------------------------------------------------------

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

 

Banc of America Securities LLC One Bryant Park New York, New York 10036
Facsimile:   (212) 901-7897 Attention:   Legal Department

with a copy to:

 

Jones Day 222 East 41st Street New York, New York 10017-6702 Facsimile:   (212)
755-7306 Attention:   Alex Gendzier

If to the Company or the Guarantors:

 

Pioneer Drilling Company 1250 N.E. Loop 410, Suite 1000 San Antonio, Texas 78209
Facsimile:   (210) 828-8228 Attention:  

Carlos R. Peña

General Counsel

with a copy to:

 

Fulbright & Jaworksi L.L.P. 300 Convent Street, Suite 2200 San Antonio, Texas
78205-3792 Facsimile:   (210) 270-7205 Attention:   Daryl L. Lansdale, Jr.

 

31



--------------------------------------------------------------------------------

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by Banc of America Securities LLC on behalf of
the Initial Purchasers, and any such action taken by Banc of America Securities
LLC shall be binding upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions; Consent to Jurisdiction. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE. Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

 

32



--------------------------------------------------------------------------------

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Securities set forth
opposite their respective names on Schedule A bears to the aggregate principal
amount of Securities set forth opposite the names of all such non-defaulting
Initial Purchasers, or in such other proportions as may be specified by the
Initial Purchasers with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date. If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transaction
contemplated by this Agreement; (ii) in connection with the transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to the transaction
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors and that the several Initial Purchasers
have no obligation to disclose any of such interests by virtue of any fiduciary
or advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

 

33



--------------------------------------------------------------------------------

The Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, PIONEER DRILLING COMPANY By:  

/s/ Wm. Stacy Locke

  Name:   Wm. Stacy Locke   Title:   Chief Executive Officer and President
PIONEER DRILLING SERVICES, LTD. PIONEER PRODUCTION SERVICES, INC. PIONEER GLOBAL
HOLDINGS, INC.

PIONEER WIRELINE SERVICES HOLDINGS, INC.

PIONEER WIRELINE SERVICES, LLC PIONEER WELL SERVICES, LLC

PIONEER FISHING & RENTAL SERVICES, LLC

By:  

/s/ Lorne E. Phillips

  Name:   Lorne E. Phillips   Title:   Executive Vice President and Chief
Financial Officer

 

35



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC, GOLDMAN, SACHS & CO., WELLS FARGO SECURITIES,
LLC, Acting on behalf of themselves and as the Representatives of the several
Initial Purchasers By:     Banc of America Securities LLC   By:  

/s/ Lex Maultsby

    Name:   Lex Maultsby     Title:   Managing Director By:     Goldman, Sachs &
Co.   By:  

/s/ Goldman, Sachs & Co.

    (Goldman, Sachs & Co.) By:     Wells Fargo Securities, LLC   By:  

/s/ Todd Schanzlin

    Name:   Todd Schanzlin     Title:   Director

 

36



--------------------------------------------------------------------------------

EXHIBIT A

Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.

(i) The Company is a corporation duly incorporated and validly existing in good
standing under the laws of the State of Texas, with corporate power and
authority to own, lease and operate its properties and to conduct its business
as it is now being conducted as described in the Pricing Disclosure Package and
the Final Offering Memorandum and to enter into and perform its obligations
under the Purchase Agreement, the Registration Rights Agreement, the Indenture,
the Notes and the Exchange Notes.

(ii) Each subsidiary of the Company formed under the laws of a state of the
United States (a “U.S. Subsidiary”) is a corporation, partnership or limited
liability company, as applicable, duly incorporated or organized and validly
existing in good standing under the laws of the jurisdiction of its
incorporation or organization, with corporate, partnership or limited liability
company, as applicable, power and authority to own, lease and operate its
properties and to conduct its business as it is now being conducted as described
in the Pricing Disclosure Package and the Final Offering Memorandum.

(iii) All of the issued and outstanding capital stock or other equity or
ownership interests of each U.S. Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable (except as such
non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act) and all of the outstanding shares of capital stock or
other equity or ownership interests of such subsidiaries are owned of record by
the Company, directly or through subsidiaries.

(iv) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor.

(v) The Registration Rights Agreement has been duly authorized, executed and
delivered by, and (assuming the due authorization, execution and delivery
thereof by the Initial Purchasers) is a valid and binding agreement of, the
Company and the Guarantors, enforceable against the Company and each Guarantor
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and except as rights to indemnification and
contribution may be limited by applicable law.

(vi) The Indenture has been duly authorized, executed and delivered by the
Company and each Guarantor and (assuming the due authorization, execution and
delivery thereof by the Trustee) constitutes a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

Exhibit A-1



--------------------------------------------------------------------------------

(vii) The Notes are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to this Agreement and
the Indenture and, when executed by the Company and authenticated by the Trustee
in the manner provided in the Indenture (assuming the due authorization,
execution and delivery of the Indenture by the Trustee) and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, or similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.

(viii) The Exchange Notes have been duly and validly authorized for issuance by
the Company, and if and when issued and authenticated in accordance with the
terms of the Indenture (assuming the due authorization, execution and delivery
of the Indenture by the Trustee), the Registration Rights Agreement and the
Exchange Offer, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or similar laws relating to or affecting
the rights and remedies of creditors or by general equitable principles and will
be entitled to the benefits of the Indenture.

(ix) The Guarantees of the Notes are in the respective forms contemplated by the
Indenture, have been duly authorized for issuance pursuant to this Agreement and
the Indenture and have been duly executed by each of the Guarantors and, when
the Notes have been authenticated in the manner provided for in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and will be entitled to
the benefits of the Indenture. The Guarantees of the Exchange Notes have been
duly authorized for issuance pursuant to this Agreement and the Indenture and,
upon issuance of the Exchange Notes (assuming due execution and delivery), will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and will be entitled to
the benefits of the Indenture.

(x) The Securities, the Indenture and the Registration Rights Agreement conform
in all material respects to the descriptions thereof contained in the Pricing
Disclosure Package and the Final Offering Memorandum.

(xi) Each document incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum (other than the financial statements and
supporting schedules and financial and accounting data included therein, as to
which no opinion need be rendered) appears on its face to have complied as to
form in all material respects with the Exchange Act when filed with the
Commission.

 

Exhibit A-2



--------------------------------------------------------------------------------

(xii) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of Other Indebtedness,” “Description
of Notes,” “Business—Governmental Regulation” and “Certain United States Federal
Income Tax Considerations,” in each case insofar as such statements purport to
describe certain provisions of documents, instruments, agreements, statutes,
regulations or the subject legal proceedings referred to therein, fairly
summarize in all material respects such documents, instruments, agreements,
statutes, regulations or legal proceedings.

(xiii) No consent, approval, authorization or other order of, or registration or
qualification with, any governmental or regulatory authority or agency (other
than any court), or, to the knowledge of such counsel, any court having
jurisdiction over the Company, any Guarantor or any of their respective
properties, is required on the part of the Company or any Guarantor under any
applicable law for the consummation of the transactions contemplated by this
Agreement, the Registration Rights Agreement or the Indenture, or the issuance
and delivery of the Securities or the Exchange Securities, except (1) such
consents, approvals, authorizations, registrations or qualifications as federal
securities or state securities or “blue sky” laws may require with respect to
the obligations of the Company and the Guarantors under the Registration Rights
Agreement, including qualification of the Indenture under the Trust Indenture
Act, (2) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “blue sky” laws in
connection with the offer and sale of the Securities, and (3) for the filing or
furnishing with the Commission of a Current Report on Form 8-K regarding the
offering of the Securities and the other related transactions.

(xiv) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreement, the Securities, the Exchange Securities and the Indenture by
the Company and the Guarantors and the performance by the Company and the
Guarantors of their obligations thereunder (other than performance by the
Company and the Guarantors of their obligations under Section 8 and Section 9 of
the Purchase Agreement, as to which no opinion need be rendered): (i) have been
duly authorized by all necessary corporate or limited liability company, as
applicable, action on the part of the Company and each Guarantor; (ii) will not
result in any violation of the provisions of the charter or by-laws or similar
organizational document of the Company or any U.S. Subsidiary; (iii) will not
constitute a breach of, or Default or a Debt Repayment Triggering Event under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its subsidiaries pursuant to,
(A) the Credit Facility, (B) each Existing Instrument identified in note 3 to
the Company’s audited consolidated financial statements included in its Annual
Report on Form 10-K for the year ended December 31, 2009, or (C) any other
Existing Instrument filed as an exhibit to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 or any subsequently filed Current
Report on Form 8-K; or (iv) will not result in any violation of any federal or
Texas law or, to the knowledge of such counsel, any administrative regulation or
administrative or court decree, applicable to the Company or any subsidiary
(other than state securities laws and regulations and “blue sky” laws and
regulations). For the avoidance of doubt, no opinion is expressed pursuant to
this paragraph (xiv) with respect to anti-fraud statutes, rules or regulations
under federal securities laws.

 

Exhibit A-3



--------------------------------------------------------------------------------

(xv) Neither the Company nor any Guarantor is, or after receipt of payment for
the Securities will be, an “investment company” within the meaning of Investment
Company Act.

(xvi) To the knowledge of such counsel, there are no legal or governmental
actions, suits or proceedings pending or threatened which are required to be
disclosed in the Pricing Disclosure Package or the Final Offering Memorandum,
other than those disclosed therein.

(xvii) To the knowledge of such counsel, there are no Existing Instruments
required to be described or referred to in the Pricing Disclosure Package or the
Final Offering Memorandum other than those described or referred to therein; and
the descriptions thereof fairly summarize in all material respects such Existing
Instruments.

(xviii) No registration of the Notes or the Guarantees under the Securities Act,
and no qualification of an indenture under the Trust Indenture Act with respect
thereto, is required in connection with the purchase of the Securities by the
Initial Purchasers or the initial resale of the Securities by the Initial
Purchasers to Qualified Institutional Buyers in the manner contemplated by this
Agreement and the Pricing Disclosure Package and the Final Offering Memorandum
other than any registration or qualification that may be required in connection
with the Exchange Offer contemplated by the Pricing Disclosure Package and the
Final Offering Memorandum or in connection with the Registration Rights
Agreement. Such counsel need express no opinion, however, as to when or under
what circumstances any Notes initially sold by the Initial Purchasers may be
reoffered or resold.

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the State of New York, the Texas Business
Organizations Code or the federal law of the United States, to the extent they
deem proper and specified in such opinion, upon the opinion (which shall be
dated the Closing Date shall be satisfactory in form and substance to the
Initial Purchasers, shall expressly state that the Initial Purchasers may rely
on such opinion as if it were addressed to them and shall be furnished to the
Initial Purchasers) of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers;
provided, however, that such counsel shall further state that they believe that
they and the Initial Purchasers are justified in relying upon such opinion of
other counsel, and as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Company and public officials.

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company, representatives of the
independent public accountants for the Company, representatives of the Initial
Purchasers and counsel for the Initial Purchasers at which the contents of the
Pricing Disclosure Package and the Final Offering Memorandum and related matters
were discussed and, although such counsel is not passing upon and does not
assume any responsibility for the accuracy, completeness or fairness of the
statements contained in the Pricing Disclosure Package or the Final Offering
Memorandum (other than expressly as specified above), on the basis of the
foregoing (relying in respect of questions of fact relating to the determination
of materiality to an extent such counsel deemed appropriate upon discussions
with officers and other representatives of the Company), nothing has come to
their attention which would lead them to believe that the Pricing Disclosure
Package, as of the Time of Sale (which such counsel may assume to be 1:42 p.m.
(CST) on March 4, 2010), or that the Final Offering Memorandum, as of its date
or at the Closing Date, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that such counsel need express no
belief as to the financial statements and financial schedules and other
financial and accounting data derived therefrom, included in the Pricing
Disclosure Package or the Final Offering Memorandum or any amendments or
supplements thereto).

 

Exhibit A-4



--------------------------------------------------------------------------------

In rendering the opinions set forth in paragraphs (xiii), (xiv) and (xviii),
such counsel may assume, as appropriate, the accuracy of the representations,
warranties and covenants of the Initial Purchases contained herein. In rendering
the opinion set forth in paragraph (xiv), such counsel may assume also that the
Second Amendment has become effective in accordance with its terms.

 

Exhibit A-5



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1